COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-03-530-CR
  
  
BOBBY 
WAYNE PACK                                                            APPELLANT
  
V.
  
THE 
STATE OF TEXAS                                                                  STATE
  
  
------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Bobby 
Wayne Pack appeals from his conviction for capital murder. In a single issue on 
appeal, appellant complains that the trial court abused its discretion2 by admitting the 9-1-1 tape reporting the murder into 
evidence because the tape was hearsay.  We will affirm.
        A 
statement describing an event made while the declarant was perceiving the event 
or immediately thereafter is not excluded under the hearsay rule.  See
Tex. R. Evid. 803(1) (present 
sense impression).  Joe Maldonado, the witness who reported the murder, 
testified that he saw appellant come out of the victim’s apartment carrying 
what looked like a body wrapped in a sheet with a telephone cord around it. 
Maldonado “froze” and could not move because he had never seen anything like 
that in his life and did not know what to do.  After Maldonado saw 
appellant throw the body into the victim’s truck and peel out of the parking 
lot, Maldonado was able to move, and he called 9-1-1.  Thus, Maldonado’s 
report of the murder on the 9-1-1 tape was made immediately after he perceived 
the event, and the trial court did not abuse its discretion by admitting the 
tape under the present sense impression exception to the hearsay rule.  See 
id.; Kubin v. State, 868 S.W.2d 394, 396-97 (Tex. App.—Houston [1st Dist.] 
1993, pet. ref’d); see also Romero v. State, 800 S.W.2d 539, 543 (Tex. 
Crim. App. 1990) (holding that trial court’s ruling will be upheld if it is 
correct on any theory of law applicable to case).  We overrule 
appellant’s point and affirm the trial court’s judgment.
  
  
                                                                  PER 
CURIAM
  
 
  
PANEL 
F:   CAYCE, C.J.; GARDNER and WALKER, JJ.
 
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
December 9, 2004

 
NOTES
 
1.  
See Tex. R. App. P. 47.4.
 
2.  
See Coffin v. State, 885 S.W.2d 140, 149 (Tex. Crim. App. 1994).